INVESTMENT MANAGERS SERIES TRUST 803 W. Michigan Street Milwaukee, Wisconsin53233 April 10, 2012 Securities and Exchange Commission treet, NE Washington, DC 20549 Attention:Division of Investment Management Re: Investment Managers Series Trust(the “Trust”) File No. 333-122901 on behalf of Bernzott U.S. Small Cap Value Fund The Trust is filing Post-Effective Amendment No. 241 to its Registration Statement under Rule 485(a)(2) to create a new series, Bernzott U.S. Small Cap Value Fund. Please direct your comments to Joy Ausili at (626) 914-1360.Thank you. Sincerely, /s/Joy Ausili Joy Ausili Investment Managers Series Trust Secretary
